Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 04, 2018

The Court of Appeals hereby passes the following order:

A19A0408. MARVIS MCDANIEL-IVEY v. MOHAMED OUDA.

      These consolidated actions began as a dispossessory proceeding in magistrate
court. Following a ruling in the dispossessory action, an appeal was taken to the
superior court. In March 2017, the superior court entered an order in which, inter
alia, it consolidated the appeal from the magistrate court proceeding with a related
quiet title action and required defendant Marvis McDaniel-Ivey to pay monthly rent
into the court registry.1
      When McDaniel-Ivey failed to make the payments as required by the March
2017 order, plaintiff Mohamed Ouda filed a motion for supersedeas bond. On May
30, 2018, the superior court entered the order that is at issue in this appeal, granting
Ouda’s motion for supersedeas bond and ordering McDaniel-Ivey to pay various
amounts in past-due and future rent to remain in possession of the premises at issue
in these actions. In the May 30 order, the superior court ruled that, should
McDaniel-Ivey default on any of these payments, “a writ of possession shall issue
upon motion of [the plaintiffs].” On June 6, 2018, McDaniel-Ivey filed, in the
Supreme Court, a document entitled “Emergency Motion,” in which she sought to


      1
         McDaniel-Ivey sought to appeal the superior court’s March 2017 order by
(a) filing an application for interlocutory review in the Supreme Court, which
transferred the case to this Court; and (b) filing a direct appeal to this Court. We
granted McDaniel-Ivey’s motion to withdraw the application for interlocutory review,
see McDaniel-Ivey v. Ouda, No. A17I0238 (May 19, 2017), after which we dismissed
McDaniel-Ivey’s direct appeal for failure to comply with the interlocutory review
procedures, see McDaniel-Ivey v. Ouda, No. A17A1774 (June 15, 2017).
challenge the May 30 order. The Supreme Court docketed McDaniel-Ivey’s June 6
filing as an application for discretionary review and transferred the matter to this
Court. We subsequently dismissed the application for failure to comply with the
interlocutory appeal requirements. See McDaniel-Ivey v. Ouda, No. A19D0003 (Aug.
15, 2018).
      In the interim, on June 7, 2018, McDaniel-Ivey filed a notice of direct appeal
to the Supreme Court, again seeking review of the superior court’s May 30, 2018
order. The Supreme Court transferred that appeal to this Court, where it has been
docketed as the instant case, No. A19A0408. We lack jurisdiction for several
reasons.
      First, appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). McDaniel-Ivey’s’s failure to follow the discretionary appeal
procedure deprives us of jurisdiction over this direct appeal.
      Second, as we explained in our dismissal order in Case No. A19D0003, the
superior court’s May 30, 2018 order is a non-final order that did not resolve all issues
in these cases. See Rivera v. Housing Auth. of Fulton County, 163 Ga. App. 648, 648
(295 SE2d 336) (1982). Consequently, McDaniel-Ivey was required to follow the
interlocutory appeal procedures set forth in OCGA § 5-6-34 (b) to appeal the May 30
order. See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996); Scruggs
v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991).
Where, as here, both discretionary and interlocutory appeal procedures apply, an
applicant must follow the interlocutory appeal procedures and obtain a timely
certificate of immediate review from the trial court before filing an application. See
Scruggs, 261 Ga. at 588-589 (1). McDaniel-Ivey’s failure to follow the interlocutory
appeal procedures independently deprives us of jurisdiction over this direct appeal.2
See Bailey, 266 Ga. at 833.
      Finally, even if a direct appeal were proper in this case, this appeal is untimely.
While a notice of appeal generally may be filed within 30 days of entry of the order
sought to be appealed, appeals in dispossessory actions must be filed within 7 days
of the date the judgment was entered. See OCGA § 44-7-56; Radio Sandy Springs,
Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011).
McDaniel-Ivey’s June 7, 2018 notice of appeal was untimely filed 8 days after entry
of the order she seeks to appeal.
      For each of the above reasons, we lack jurisdiction over this direct appeal,
which is hereby DISMISSED. McDaniel-Ivey’s requests for appointment of counsel
and oral argument are DENIED as MOOT.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/04/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      2
        Our ruling in Case No. A19D0003 to this effect is binding on this appeal as
the law of the case. See Paradise v. State, 321 Ga. App. 371, 373 (740 SE2d 238)
(2013); Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011); accord Norris
v. Norris, 281 Ga. 566, 567-568 (2) (642 SE2d 34) (2007).